Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 23, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143317-18                                                                                           Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  LARRY T. GOODMAN, Personal Representative                                                               Brian K. Zahra,
  of the Estate of AKIL JELANI GOODMAN,                                                                              Justices
                 Plaintiff-Appellant,
  v                                                                SC: 143317
                                                                   COA: 296348
                                                                   Genesee CC: 08-089183-NO
  1012, INC., d/b/a THE BEACH HOUSE,
               Defendant/Cross-Plaintiff-Appellee,
  and
  CHANTANTUS FRANKLIN,
             Defendant/Cross-Defendant.
  _________________________________________/
  DAVID WASHINGTON,
           Plaintiff-Appellant,
  v                                                                SC: 143318
                                                                   COA: 296349
                                                                   Genesee CC: 08-088646-NO
  1012, INC., d/b/a THE BEACH HOUSE,
               Defendant/Cross-Plaintiff-Appellee,
  and
  CHANTANTUS FRANKLIN,
             Defendant/Cross-Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the May 19, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        MARILYN KELLY, J., would grant plaintiffs’ application for leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 23, 2011                   _________________________________________
         y1116                                                                Clerk